Citation Nr: 1233784	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than July 18, 2005, for the grant of a total disability based on individual unemployability (TDIU) rating.

2.  Entitlement to an effective date earlier than July 18, 2005, for the grant of dependent's educational assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	Allen T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from November 1976 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an RO decision of December 2006, which granted a TDIU rating and DEA, effective July 18, 2005.  The Board denied the benefits sought in a March 2009 decision and the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, the Court granted a joint motion for remand filed by both parties to the case, vacated the Board's March 2009 decision and remanded the matter to the Board.  The Board remanded the appeal for further evidentiary development, in November 2010.  Such development having now been accomplished, the appeal has been returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's April 1997 claim for an increased rating for hypertension and for service connection for three other disabilities did not constitute an informal claim for a TDIU, as he specifically claimed he was unemployable due to non service-connected disabilities.

2.  Prior to March 21, 2003, service connection was in effect for lateral infarct with hypertension, evaluated as 30 percent disabling.

3.  Effective March 21, 2003, service connection was in effect for left ventricular hypertrophy, assigned a 60 percent rating, and hypertension, assigned a 10 percent rating.  

4.  The Veteran's claim for a TDIU, based upon unemployability, due to service-connected disabilities, was received on July 18, 2005; the evidence does not establish unemployability prior to this date.  

5.  A permanent and total disability rating, due to service-connected disabilities, is not warranted prior to July 18, 2005.    


CONCLUSIONS OF LAW

1.  There is no pending, unadjudicated informal claim for TDIU.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157 (2011).

2.  The criteria for the award of an effective date prior to July 18, 2005, for the grant of a TDIU rating have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.341, 3.400, 4.16, 4.19 (2011).

3.  The basic eligibility requirements for entitlement to Dependents' Educational Assistance allowance under Chapter 35, Title 38, United States Code were not met prior to July 18, 2005.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This information was provided in an August 2005 letter, prior to the initial adjudication of the claim for a total disability rating based upon unemployability.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claim in a November 2007 letter.  

The Veteran appealed the effective date of the grant of the TDIU rating.  The Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006)  

With respect to the DEA issue, the disposition of that issue rests upon the outcome of the first issue; if that issue is denied, the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

VA medical records, and service treatment records have been obtained and reviewed in support of the Veteran's claims.  The Veteran and his representative have presented written statements in support of his claims.  The Social Security Administration (SSA) informed VA that no records were available for that agency.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

History

Service treatment records show that the Veteran sustained a gunshot wound to the left chest in May 1983.  He was hospitalized after this injury, and in June 1983, underwent a left thoracotomy, which disclosed a through-and-through injury to the left ventricle and left lingula of the lung.  He was eventually stabilized regarding the gunshot wound, and there was no evidence of atherosclerotic cardiovascular disease or coronary spasm. The final pertinent discharge diagnosis was status post gunshot wound to the left chest, with small interio-lateral wall motion abnormality, secondary to the trauma.  However, subsequent to his hospital discharge, he continued to complain of chest pain.  In February 1984, it was noted that he complained of chest pain, with a history of possible myocardial infarction before the gunshot wound, but after evaluation, the impression was status post gunshot wound angina.  

In the meantime, a line of duty investigation was conducted regarding the gunshot wound, which was sustained in the course of an altercation with the Veteran's girlfriend, who was killed after being shot three times.  Initially, it was determined that the Veteran sustained the gunshot wound to his chest in a suicide attempt after having killed his girlfriend, but he appealed, stating that his girlfriend had shot him in the chest during the altercation.  His appeal was denied, with the service department concluding that any injury which is a result of handling a firearm while disregarding its dangerous qualities is due to one's own misconduct, and not in the line of duty.  

The Veteran was charged in a civilian court with 1st degree murder.  In August 1984, he was convicted of 1st degree manslaughter, with a sentence of 8 years.  

In a November 1990 administrative decision, the VA found that the gunshot wound injuries sustained by the Veteran were due to willful misconduct, and not in the line of duty.  

In a January 1991 rating decision, service connection for hypertension was granted, and assigned a 10 percent rating.  

VA treatment records dated in June 1992 show that at that time the Veteran was reported to have a physical occupation.  It was noted that he was status post gunshot wound with repair of the left ventricle.  

In July 1993, the Veteran filed a claim for an increased rating, and in September 1993 he wrote that his disability evaluation should be higher.  In a rating decision dated in September 1993, the Veteran was granted service connection for "lateral infarct with hypertension," and assigned a 30 percent rating under diagnostic code 7005.  The Veteran was notified of this decision in November 1993.  

On a VA examination in November 1993, it was noted that the Veteran had previously been employed as a cook and was now working as a carpenter.  

In April 1997, the Veteran wrote that he was unable to work due to (non-service-connected) carpal tunnel syndrome, hepatitis C, and arthritis.  [It is this communication which the Court, by virtue of approving the July 2010 joint motion for remand, views as an informal claim for a total disability rating based upon unemployability.  ]

On VA examination in May 1997, it was noted as history that the Veteran had a lateral infarct in 1983.  He had had no cardiac condition since service, and no current symptoms of cardiac disease.  He had a history of lateral myocardial infarction, asymptomatic.  In a July 1997 rating decision, an increased rating for his "lateral infarct with hypertension" was denied, as was service connection for the disabilities claimed in April 1997, and the Veteran did not appeal.

A VA chest X-ray in February 1998 showed a density along the left heart border probably secondary to scarring, and a bullet slug in the soft tissues.  

In April 1999, the Veteran filed a claim for service connection for diabetes mellitus, and for non-service-connected pension benefits, stating that he had been unable to work since July 1998.  The claims were denied in May 1999, and the Veteran did not appeal.  

Private medical records dated in August 2001 include a history of heart surgery secondary to gunshot wound.

In March 2005, the Veteran filed a claim for an increased rating for his service-connected condition.  In connection with this claim, VA treatment records were obtained, which showed that in July 2002, ischemic heart disease, for which the Veteran was taking an aspirin daily, was noted.  In March 2004, there was a notation of "crack cocaine, cardiac problems," with no elaboration.  In February 2005, it was noted that he had a history of arteriosclerotic cardiovascular disease and an ongoing prescription for nitroglycerin, for chest pain.  Otherwise, there were no references to cardiac disease in the records, which showed the Veteran's follow-up for a number of conditions including service-connected hypertension, noted to be under good control.  On all examinations, it was noted that his heart had a regular rate and rhythm, with no murmurs or gallops.  Rare angina was noted in July 2005; at that time, hypertensive cardiovascular disease, good control, was noted as was type II diabetes mellitus (fair to poor control), asthma/COPD (stable), GERD (stable), onychomycosis, and erectile dysfunction were noted.  

On a VA examination in May 2005, it was noted that the Veteran had been suffering from a lateral infarct of the heart since 1983, which had caused angina and shortness of breath.  He had surgery for his heart condition, including repaired left ventricle, which was performed due to a gunshot wound.  He still required continuous treatment to control the condition.  The examiner noted that there was no functional impairment resulting from that condition.  With respect to hypertension, the examiner noted that current symptoms were dizziness and fatigue. The examiner stated that the functional impairment was that the Veteran was unable to hold a job because of this medical condition.  It was noted that the Veteran had a 48 percent ejection fraction.  The test interpretation noted that the left ventricle may be mildly dilated but was questionable.  There appeared to be normal systolic wall motion.  The examiner said that the examination showed cardiomegaly, a systolic murmur, and left ventricular hypertrophy.  Blood pressures were 122/62, 160/100, and 160/98.  The examiner stated that the diagnosis of "lateral infarct" was changed to "left ventricular hypertrophy" as it was "more accurate at this time."  

In a June 2005 rating decision, the Veteran was granted a 60 percent rating for left ventricular hypertrophy, under diagnostic code 7005, effective March 21, 2005.  A separate 10 percent rating for hypertension was also granted, effective the same date, but the combined rating remained 60 percent.  

In January 2006, a VA examination was conducted.  A history of ventricular hypertrophy since 1976 was noted.  The Veteran reported angina, shortness of breath, and dizziness.  He had no history of congestive heart failure.  He reportedly had undergone open heart surgery in 1983 to repair the left ventricle, and still required continuous treatment to control that condition because of the need to maintain proper cardiac function.  His functional impairment was easy fatigue.  He had not been working when he developed this condition.  On examination of the heart, there were no murmurs, gallops, evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The chest X-ray showed the heart to be normal in size.  There was a metal density in the left upper quadrant, not clinically significant.  An echocardiogram was interpreted as showing left ventricular enlargement, left ventricular hypertrophy, and an ejection fracture of 47 percent.  

VA treatment records show that in July 2006, the Veteran was seen for follow-up of his health problems.  He was also interested in having a letter written for him stating that he was unemployable.  It was noted that the Veteran was unemployable in his previous job as a manual laborer due to his multiple health problems; however, he was thought to be a candidate for vocational rehabilitation.  The Veteran stated that he still had occasional chest pains, for which he took nitroglycerin as needed.  These were usually more related to emotional distress and activity.  The assessment included hypertension, good control, and history of cardiovascular disease.  As to the latter, it was noted that he had a history of a penetrating wound to his myocardium; however, his history was unclear as to the presence or absence of coronary artery disease.  Diabetes mellitus, in fair control, gastroesophageal reflux disease (GERD), stable, chronic obstructive asthma with chronic obstructive pulmonary disease, stable, and history of chronic sinusitis were also noted.  Chest X-rays in August 2006 disclosed normal heart size, with subtle opacities obscuring the left heart border which could represent a focal area of air space disease, although follow-up was recommended.  There was a metallic structure seen in the left posterior soft tissues which may represent a shrapnel fragment.  

In a December 2006 rating decision, the RO granted a TDIU rating effective July 18, 2005, the date his claim was received.  He perfected a timely appeal as to the effective date assigned.  As set forth above, the Board denied an earlier effective date in March 2009.  In the joint motion for remand, the parties to the case suggested that the April 1997 submission from the Veteran had not been viewed by the Board in its entirety, and that when viewed in such a way, it represented an informal claim for a total disability rating based upon unemployability.  Furthermore, the parties suggested, the Board had failed to adequately consider the possibility that the April 1997 statement might have represented an informal claim which had remained unadjudicated and thus remained pending.  

Analysis

A total disability rating for compensation based on individual unemployability (i.e., a TDIU rating) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where these percentage requirements are not met, entitlement to a TDIU rating on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As a threshold matter, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 378 (1999).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

Following careful review, as well as additional evidentiary development following the November 2010 remand, the Board concludes that the April 1997 communication did not constitute an informal claim for TDIU benefits.  Initially, the Board observes that when he filed the April 1997 communication, the Veteran had a single service-connected disability that was rated as 30 percent disabling, hypertension.  He asked for an evaluation of this condition.  In addition, he specifically asserted 

I am unable to h[]old down employment due to my disabilities:  
1. Hands and wrist carpal tunnel.
2. Hepatitis "C" See records attached.
3. Arthritis, Arms[]hips and legs.

He did not say, or even infer that he was rendered unemployable by his service-connected lateral infarct with hypertension; rather he claimed that he was unemployable due to specific "disabilities"  which he identified as carpal tunnel syndrome, hepatitis C, and arthritis, all of which are non-service-connected. Although the VA is generally required to interpret claims broadly and although specific wording is not required to file a valid claim, claims are required to identify the benefit sought.  In this case, the Veteran clearly asserted that he was unemployable due to three distinct non service connected disabilities.  

Under law, adjudicators are responsible for interpreting claims "from the point of view of the Veteran working or seeking work."  38 C.F.R. § 4.2.  The adjudicators who reviewed the Veteran's claim in 1997 must be presumed to have done so, and also to have applied the logic of a reasonable person in interpreting the Veteran's intentions.  Upon careful review, the Board finds that the RO adjudicators did just that.  If the Board's interpretation of the Veteran's intentions at this point is incorrect, and he indeed did mean to file a claim for TDIU, he failed to express this intention with the degree of specificity required for even a very liberal interpretation of such a claim. (Even assuming for the sake of argument that the earlier April 1997 statement was a claim for TDIU, there is no evidence to establish unemployability based on service-connected disability.  He did not meet the scheduler criteria as he was in receipt of a 30 percent rating for his sole service-connected disability of left infarct with hypertension.  Further, there is a dearth of medical evidence establishing extraschedular entitlement.  There is no evidence showing that his left infarct with hypertension was not adequately compensated.  In other words, the record does not reflect any additional factors which take his case outside the norm.  A more detailed discussion of the pertinent medical evidence follows.)

Several additional legal theories of entitlement remain to be addressed.  In a recent decision, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the holding in Rice did not become law until 2009, and is thus inapplicable to the instant case.  Adjudicators are required to review claims and other submissions in the light of governing law, regulations, and precedent.  However, the adjudicators in 1997 did not have the benefit of Rice and could not have been expected to interpret the Veteran's statement regarding his "disabilities" through the lens of Rice.  

A controlling precedent which was the law in 1997 is the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992).  This case clarifies that any VA medical records are deemed to be constructively of record in proceedings before the VA.  Governing regulation provides that the general effective date of compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Because VA medical records are deemed to be constructively of record, reading these two legal provisions together yields the result that a Veteran can be treated for a service-connected disability in a VA facility and the report of the medical treatment can be viewed as an informal claim for an increased rating.  It therefore follows that if a VA medical record were to show that the Veteran was unemployable due to his service-connected hypertension and infarct residuals, the effective date of a grant of unemployability benefits could be assigned as of the date on the VA medical record.  

It is for this reason that the Board remanded the appeal to ensure that all VA medical records dating from the relevant time period were obtained for review.  Although additional records were received, most of the records newly-added to the file are copies of those already of record and were previously-reviewed.  Careful review of the newly-added records reveals no additional relevant information pertaining to the Veteran's employability during the period from 1992 to 2005.  Thus, there was no informal claim for unemployability due to service-connected disability in the Veteran's VA medical records either. 

In the July 1997 rating decision, an increased rating for his "lateral infarct with hypertension" was denied, as was service connection for the disabilities of hands and wrist carpal tunnel, hepatitis C, and arthritis, claimed in April 1997.  TDIU was not explicitly considered in this decision.  The Veteran did not appeal or otherwise correspond with the VA again until he filed a claim for nonservice-connected pension benefits predicated upon unemployability in April 1999.  That claim was denied in May 1999, on the basis that the Veteran did not have wartime service, which is a prerequisite for pension eligibility; no analysis of his employability was undertaken at that time.  

Between that denial and the July 2005 TDIU claim, there was no claim, formal or informal, for a TDIU rating.  Once a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).  No statement meeting these criteria can be found in the file or the VA medical records.  

Thus, the claim must be based on the July 2005 TDIU claim.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In determining whether it was factually ascertainable that a TDIU rating was warranted during the year preceding the July 2005 claim, we observe that the Veteran met the schedular criteria for TDIU consideration effective March 15, 2005.  In determining entitlement to a TDIU rating on a schedular basis, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran did not mention unemployability in his claim for an increased rating filed in March 2005; at that time, he stated that his service-connected disabilities had increased in severity.  On July 18, 2005, a TDIU claim was received, as well as claims for increased ratings.  The Veteran said that he had last worked full-time in 1989, and had become too disabled to work in 1990.  In August 2005, the Veteran wrote that he had been unable to work due to hypertension, left ventricular hypertrophy, and "sugar," (presumably, diabetes mellitus).  He said that symptoms of dizziness, swelling of the feet and legs, and shortness of breath prevented him from working.  In a TDIU claim dated in August 2006, the Veteran said that he could not work due to medication taken for his service-connected disabilities, and that he had been self-employed from 1990 to 1995.

These statements are not specific to the period from March to July 2005, and are also too vague and inconsistent to establish unemployability during this period, due to service-connected disabilities.  The medical evidence during this period includes the VA examination in May 2005, which found that there was no functional impairment due to the left ventricular hypertrophy, which is rated 60 percent disabling, but concluded that the Veteran was unable to hold a job.  With respect to hypertension, the examiner noted that current symptoms were dizziness and fatigue. However, outpatient treatment records do not show any such symptoms on the several times the Veteran was seen from March to July 2005.  Hypertension was specifically mentioned in February 2005, and noted to be under good control.  In July 2005, hypertensive cardiovascular disease was noted to be under good control; a separate diagnosis of hypertension was not made at that time.  In view of these factors, the Board finds that the weight of the evidence establishes that for the period from March 21, 2005, through July 17, 2005, the Veteran was not unemployable due to service-connected disabilities. 

Prior to March 21, 2005, the Veteran was in receipt of a 30 percent service-connected disability rating; this does not meet the percentage requirements for consideration of a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Unemployability associated with intercurrent disability may not be used as a basis for a total disability rating, on an extraschedular basis.  38 C.F.R. § 4.19.  

While the Veteran was not employed during the remainder of the 1-year period prior to the July 2005 claim, the evidence does not indicate that, prior to March 21, 2005, during which time he was in receipt of a 30 percent rating, his service-connected disabilities caused his unemployment.  Medical records show that his service-connected disabilities were well-controlled during this period, while other conditions, such as diabetes mellitus and respiratory conditions were symptomatic.  There is no medical evidence of unemployability during this period, due to service-connected disabilities.  Again, the Veteran has not provided any specific contentions in support of his claim that he was unemployable during this time, due to service-connected disabilities.  The preponderance of the evidence is against the claim and the appeal must be denied.  

VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a veteran who meets certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if the veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a), 21.3021.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  In this case, as discussed above, the Veteran was not entitled to a total disability rating prior to the July 18, 2005, effective date assigned by the RO.  By awarding entitlement to DEA effective the same effective date as the grant of the TDIU rating, the RO found that he was permanently and totally disabled as of that date.  Since a total disability rating is not warranted prior to that date, he cannot be assigned a permanent, total disability rating prior to that date.  There is no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

An effective date earlier than July 18, 2005, for the award of TDIU is denied.

An effective date earlier than July 18, 2005, for DEA is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


